Citation Nr: 1511285	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  01-01 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a temporary total rating based on August 2012 surgical treatment of the left knee disability requiring a period of convalescence.  

2.  Entitlement to an increased rating for a left knee disability, rated as 10 percent disabling prior to October 12, 2002, 20 percent disabling from October 12, 2002, through July 2007, and 30 percent disabling from August 1, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from November 1978 to August 1982.  

This appeal came before the Board of Veterans' Appeals (Board) from a September 2000 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Jurisdiction over this case was transferred to the RO in Los Angeles, California in June 2007.  

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge in August 2005; a transcript of the hearing is of record.  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

In December 2014, the Veteran was provided a Statement of the Case (SOC) addressing a number of issues.  In January 2015, the Veteran submitted a formal appeal to perfect his appeal with respect to the issues of increased rating for bilateral calcaneal spurs.  However, the issue has not been certified for appellate consideration.  Jurisdiction over the claim still remains with the RO.  

The December 2014 SOC indicates that service connection was granted for tinea pedis of the feet, effective January 22, 2008, but the record does not include an implementing decision.  This matter should be clarified.  



FINDING OF FACT

The August 2012 surgery required six weeks of convalescence.  


CONCLUSION OF LAW

The criteria for entitlement to a temporary total rating under 38 C.F.R. § 4.30 for the period from August 12, 2012, through September 2012, based on convalescence required following surgical treatment of the left knee on August 12, 2012, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.30 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 2012, the Veteran underwent surgery for his service-connected left knee disability.  In February 2013, the Veteran, via his representative, filed a claim for entitlement to a temporary total evaluation under 38 C.F.R. § 4.30.  

Legal Criteria

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned effective from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  The total rating will be followed by an open rating reflecting the appropriate scheduler evaluation; where the evidence is inadequate to assign the scheduler evaluation, a physical examination will be scheduled prior to the end of the total rating period.  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30 (2014).

In Felden v. West, 11 Vet. App. 427, 430 (1998), the United States Court of Appeals for Veterans Claims (Court), citing Dorland's Illustrated Medical Dictionary 374 (28th ed. 1994), defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id., citing Webster's Medical Desk Dictionary 606 (1986). 

In other words, the purpose of a temporary total evaluation pursuant to 38 C.F.R. § 4.30 is to aid a veteran during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation. 

Factual Background and Analysis

The August 10, 2012, VA surgical report indicates that the Veteran was permitted to weight bear as tolerated but he was to refrain from sports and excessive ambulation for two weeks' time.  The record notes that the Veteran was, "allowed to gradually return to his activities and eventually he should return to full activity by six weeks' time."  The record adds that the Veteran was to be seen in 10 days for suture removal.  An August 15, 2012, VA treatment record indicates that the dressing was changed.  The record notes that the Veteran was ambulating.  An August 20, 2012, VA treatment record indicates that the Veteran was "doing well" with continued pain, though he was not taking the pain medication.  The record indicates that the Veteran had mild erythema and weak quadriceps but no signs of infection.  The assessment was that the Veteran was "doing well," status-post surgery.  The Veteran was instructed to return for follow up in six weeks.  An August 22, 2012, VA treatment record indicates that the Veteran was ambulating without a cane.  The record indicates that the Veteran was provided a cane for balance and stability during ambulation.

An October 2, 2012, VA treatment record indicates that the Veteran was "doing well."  The Veteran reported that the pain from the "meniscus" was gone though he still had "some" pain due to arthritis.  The Veteran was determined to be "doing well."  

In 2013, VA requested an opinion from a medical professional to determine the duration, if any, of convalescence required after the August 2012 surgical treatment.  The physician cited excerpts from the medical records pertaining to the surgery and reported that "a review of these notes will provide a clear indication of [the Veteran's] post-operative status, including any period of convalescence."  

Resolving all doubt in favor of the Veteran, the Board finds the surgery required six weeks of convalescence, based on the determination in the August 2012 surgical report that the Veteran would not fully recover for six weeks' time and the absence of medical evidence establishing that the convalescent period ended prior to that period.  Thus, the Board finds a temporary total convalescence rating under 38 C.F.R. § 4.30 is warranted from August 12, 2012, through September 2012.  


ORDER

Entitlement to a temporary total rating under 38 C.F.R. § 4.30 for the period from August 12, 2012, through September 2012, based on convalescence required following surgical treatment of the left knee on August 12, 2012, is granted, subject to the criteria applicable to the payment of monetary benefits.    


REMAND

A review of the record reveals that the Veteran underwent a VA examination of his left knee in December 2014.  The examination record includes findings pertinent to the issue on appeal.  As the Veteran has not waived consideration of this evidence in the first instance by the originating agency, remand is necessary so that the originating agency can consider the evidence and prepare a supplemental statement of the case, if warranted. See 38 C.F.R. §§ 19.31(b) , 19.37(a), 20.1304(c). 

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain all pertinent outstanding medical records to include any VA treatment records not associated with the record.

2.  Undertake any other development deemed warranted.

3.  Readjudicate the issue on appeal, with consideration of all evidence associated with the record since the November 2013 supplemental statement of the case, notably the December 2014 VA examination record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant unless he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


